Title: From John Adams to Timothy Pickering, 26 August 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Aug 26 1797

I have received your letter of Aug 21st & the packet from Col Moultrie of South Carolina. The subject is so voluminous that I have not yet had time to read all the pamphlets. The letter I have read. I must refer him to you & the Attorney Gen.l to consider whether my first opinion is right or not & that the executive power is not by the constitution or any act of Congress adequate to the business.
I ought indeed first to have acknowledged the recept of your favor of the 19th. I had considered as maturely as I could the characters & pretensions of all the candidates & had informed the attorney General of the result and had requested him in case Mr. Hall should decline to consider John Read as appointed & employ him immediately. I now request you to make out and present him his commission. Mr. Hopkinson never applied to my knowledge till after Mr Halls refusal. Tho he is personally unknown to me, I have formed a good opinion of his talents, disposition and principles—& might have hesitated longer if his application had been in season. But from your representation as well as other considerations, I see no reason to alter my determination communicated to Mr Lee with his approbation. Mr. Read I think ought to be appointed.
I am Sir with great esteem your most obedient.

John Adams